                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS



COURTNEY SMITH,

                           Plaintiff,

v.                                                                                 Case No. 17-2235-JWB

TFI FAMILY SERVICES, INC., et al.,

                           Defendant.


                                      MEMORANDUM AND ORDER

         This matter is before the court on Plaintiff’s motion to alter or amend the court’s

Memorandum and Order of November 14, 2019, Doc. 179. (Doc. 181.) The motion is fully briefed

and is ripe for review. (Docs. 182, 183, 185, 186.) For the reasons stated herein, the motion to

alter or amend is DENIED.

         I. Standard

         A motion to reconsider a dispositive order must be asserted pursuant to Fed. R. Civ. P.

59(e) or 60. D. Kan. R. 7.3.1 Plaintiff cites Rule 59(e) in support of her motion. (Doc. 182 at 1.)

“Grounds which justify alteration or amendment under Rule 59(e) include: (1) an intervening

change in controlling law; (2) new evidence that was previously unavailable; or (3) a need to

correct clear error or prevent manifest injustice.” Jenny Yoo Collection, Inc. v. Essense of

Australia, Inc., No. 17-CV-2666-JAR-GEB, 2019 WL 2717167, at *2 (D. Kan. June 28, 2019)

(citing Hayes Family Tr. v. State Farm Fire & Cas. Co., 845 F.3d 997, 1004 (10th Cir. 2017)). A

motion to reconsider a prior ruling “is not appropriate to revisit issues already addressed or advance


1
  There is conflicting caselaw on whether a partial summary judgment ruling of the type at issue is “dispositive” within
the meaning of D. Kan. R. 7.3, but Defendants do not dispute the point here.
arguments that could have been raised in prior briefing.” Rezac Livestock Comm. Co., Inc. v.

Pinnacle Bank, 2019 WL 2613179, *9 (D. Kan. June 26, 2019) (citations omitted). It is appropriate

only “where the court has misapprehended the facts, a party’s position, or the controlling law.” Id.

See Holick v. Burkhart, No. 16-1188-JWB, 2019 WL 3801646, at *1 (D. Kan. Aug. 13, 2019).

        II. Analysis

        In its prior order, the court determined that Plaintiffs’ § 1983 claim against the Individual

Defendants accrued, at the latest, by October of 2009. (Doc. 179 at 12.) The court so found

because Plaintiff knew of her injuries by that date and because a reasonable person would have

known by that date that the Kansas Department of Children and Families (DCF) may have caused

or contributed to the injuries. (Id. at 11.) Based on that date of accrual and the tolling provisions

of K.S.A. 60-515(a), the court found that Plaintiff’s claim against the Individual Defendants was

barred by the applicable statute of limitations. (Id. at 13-14.) Plaintiff argues the court should

reverse its ruling to correct clear error or prevent manifest injustice. (Doc. 182 at 13.) She argues

the court erred by analyzing the accrual of Plaintiff’s § 1983 claim under a “reasonable person”

standard instead of a “reasonable child” standard, given that Plaintiff was only nine years old at

the time of the alleged abuse. (Id. at 3.) This argument fails to show either clear error or manifest

injustice.

        The Tenth Circuit has regularly applied the “reasonable person” standard in determining

the accrual of federal claims. See Nicholas v. Boyd, 317 F. App’x 773, 778 (10th Cir. 2009) (“The

test is an objective one, with the focus ‘on whether the plaintiff knew of facts that would put a

reasonable person on notice that wrongful conduct caused the harm.’”) (quoting Alexander v.

Oklahoma, 382 F.3d 1206, 1216 (10th Cir. 2004)). Neither the Tenth Circuit nor the Supreme

Court has ever endorsed the “reasonable child” standard advocated by Plaintiff.             Plaintiff



                                                 2
effectively concedes as much by arguing the issue is one “of first impression” in the Tenth Circuit.

(Doc. 182 at 3.) The court’s application of an established Tenth Circuit standard instead of one

that neither the Tenth Circuit nor the Supreme Court has ever suggested, let alone endorsed, does

not rise to the level of “clear error” under Rule 59(e).

         Nor does Plaintiff’s argument demonstrate manifest injustice. Plaintiff contends it is unjust

to find that a minor’s claim has accrued in circumstances where a minor cannot comprehend the

circumstances of an injury the way an adult would. But that concern is precisely why states such

as Kansas have enacted special tolling rules applicable to minors. Cf. Kana v. United States, No.

04-21947, 2006 WL 2988448, at *2 (D. S.C. Oct. 17, 2006) (“The plaintiffs’ allegations that their

immaturity prevented them from understanding that Arpaio had injured them provides the public

policy for adopting a provision tolling the limitations period while a plaintiff is a minor. However,

Congress has chosen not to adopt such a provision.”) The court applied the Kansas tolling rule for

minors in this case - K.S.A. 60-515(a) - as it was required to do. Bd. of Regents of Univ. of State

of New York v. Tomanio, 446 U.S. 478, 484 (1980) (“In § 1983 actions … a state statute of

limitations and the coordinate tolling rules are more than a technical obstacle to be circumvented

if possible. In most cases, they are binding rules of law.”) The effect of the tolling provision was

to give Plaintiff approximately nine years2 after her claim first accrued – including one year after

she reached the age of majority – in which to file her claim. The court’s application of that

provision to bar Plaintiff’s claim, in accordance with the terms of 60-515(a), does not amount to

manifest injustice and is not inconsistent with federal law. As the Supreme Court noted:

         Any period of limitation . . . is understood fully only in the context of the various
         circumstances that suspend it from running against a particular cause of action.
         Although any statute of limitations is necessarily arbitrary, the length of the period
         allowed for instituting suit inevitably reflects a value judgment concerning the point

2
 As the court noted in its prior order, it need not decide here whether the eight-year statute of repose in K.S.A. 60-
515(a) would otherwise bar the claim.

                                                          3
       at which the interests in favor of protecting valid claims are outweighed by the
       interests in prohibiting the prosecution of stale ones. In virtually all statutes of
       limitations the chronological length of the limitation period is interrelated with
       provisions regarding tolling, revival, and questions of application. In borrowing a
       state period of limitation for application to a federal cause of action, a federal court
       is relying on the State's wisdom in setting a limit, and exceptions thereto, on the
       prosecution of a closely analogous claim.

Johnson v. Ry. Exp. Agency, Inc., 421 U.S. 454, 463-64 (1975).

       Plaintiff additionally argues the court “incorrectly concluded Plaintiff missed her one-year

window to bring her claims after she turned 18.” (Doc. 182 at 9.) This argument is apparently

premised on an assumption that Plaintiff’s claim against the Individual Defendants did not accrue

until April 23, 2019, when she filed a claim against TFI. (Id.) The court rejects that assumption

for reasons discussed at length in its prior Memorandum and Order, and likewise rejects the

argument that it was clear error to find that Plaintiff missed the one-year window for filing in

K.S.A. 60-515(a).    In sum, Plaintiff has shown no grounds for alteration or amendment of the

Memorandum and Order.

       Rule 54(b) certification. Plaintiff asks the court to certify its prior Memorandum and Order

as a final judgment under Rule 54(b) to permit an immediate appeal of the ruling. (Doc. 182 at

10.) Having considered the circumstances of the case, the court declines to do so.

       Rule 54(b) provides that a court may direct entry of a final judgment as to one or more, but

fewer than all, of the claims or parties “only if the court expressly determines that there is no just

reason for delay.” See Fed. R. Civ. P. 54(b). “The purpose of Rule 54(b) ‘is to avoid the possible

injustice of a delay in entering judgment on a distinctly separate claim or as to fewer than all of

the parties until the final adjudication of the entire case by making an immediate appeal available.’”

Oklahoma Tpk. Auth. v. Bruner, 259 F.3d 1236, 1241 (10th Cir. 2001) (quoting 10 Charles A.

Wright et al., Federal Practice and Procedure: Civil 2d § 2654 at 33 (1982)).



                                                  4
       The court is not persuaded that an immediate appeal of the ruling on the statute of

limitations, as applied to the Individual Defendants, would promote the efficient resolution of this

case. “Not all final judgments on individual claims should be immediately appealable, even if they

are in some sense separable from the remaining unresolved claims.” Curtiss-Wright Corp. v. Gen.

Elec. Co., 446 U.S. 1, 8 (1980). Rule 54(b) requires the court to act as a “dispatcher,” using its

discretion to determine the appropriate time when each final decision in a multiple-claim or

multiple-party case is ready for appeal, considering the “interest of sound judicial administration.”

Id. (citing Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 435-37 (1956)). Plaintiff argues

certification would serve judicial administration “by having one trial with all parties rather than

piecemeal trials.” (Doc. 182 at 11.) This suit concerns events that took place in 2009 and before.

If the remaining claims against TFI are to be tried, there is a significant interest in avoiding any

additional delay in getting the matter to trial. If instead the claims against TFI are resolved by

pretrial motions, then a joint appeal of all issues, including the statute of limitations, would present

the most efficient disposition of the case. Cf. Curtiss-Wright Corp., 446 U.S. at 8 (consideration

of judicial administrative interests assures that application of Rule 54(b) “preserves the historic

federal policy against piecemeal appeals.”) Under the circumstances, the court concludes the

request for Rule 54(b) certification should be denied.

       III. Conclusion

       IT IS THEREFORE ORDERED this 5th day of February, 2020, that Plaintiff’s motion to

alter or amend (Doc. 181) is DENIED. Plaintiff’s additional request for Rule 54(b) certification

is DENIED.

                                                       _____s/ John W. Broomes__________
                                                       JOHN W. BROOMES
                                                       UNITED STATES DISTRICT JUDGE



                                                   5
